


110 HR 2044 IH: Cadet and Midshipman Disability

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2044
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to extend
		  eligibility for disability retired pay and separation pay to former cadets and
		  midshipmen with prior enlisted service who incurred physical disabilities after
		  January 1, 2000.
	
	
		1.Short titleThis Act may be cited as the
			 Cadet and Midshipman Disability
			 Fairness Act.
		2.Eligibility for
			 disability retired pay and separation pay of certain former cadets and
			 midshipmen with prior enlisted serviceSection 1217(a) of title 10, United States
			 Code, is amended by striking incurred after October 28, 2004.
			 and inserting
			
				incurred—(1)after October 28, 2004; or
				(2)after January 1, 2000, in the case of a
				cadet or midshipman who was discharged from an enlisted grade in order to
				accept an appointment as a cadet or
				midshipman.
				.
		
